Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on  01/26/2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 10-12 and is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Solvang et al. (US 2015/0232363).
Regarding claims 1-2, 8, 10-12, Solvang suggest, a method of producing glass using submerged combustion melting, the method comprising:
introducing a vitrifiable feed material into a glass melt (30) contained within a submerged combustion melter (10), the submerged combustion melter comprising one or more submerged burners (40) supplied with a combustible gas mixture that comprises fuel and oxygen, combusting the combustible gas mixture supplied to each of the submerged burners to produce 
the glass melt having a redox ratio defined as a ratio of Fe2+ to total iron in the glass melt ([0078], [0081], [0085]).
Solvang discloses adjusting the redox ratio of the glass melt by controlling one or more operating conditions of the submerged combustion melter such as the residence time [0081], [0088], 
adjusting an oxygen-to-fuel ratio of the combustible gas mixture supplied to each of the submerged burners [0064]-[0065], [0080] to control residence time which controls the iron redox ratio as discussed above,
Adding a reducing agent such as char particles [0085]
Regarding claim 3, Solvang suggests controlling all variable as stated above to control the ratio of Fe2+ to total iron in the glass melt.
Regarding claims 4-5, the char particles added via combustion are reducing agents [0083]-[0085] or may be removed by using a different fuel as suggested by Solvasg and do not modify vitrifiable feed material.
Regarding claim 8, Solvang discloses pure oxygen (at least [0032]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170096358 A1 as applied to above, and further in view of Coster (US 20050164863 A1) .
	Regarding claims 6-7, Solvang discloses the feedstock but not a composition of final glass [0002]-[0004], [0031].
In analogous art of controlling Fe2+/total iron ratio Coster discloses a colored soda lime glass.  It would be obvious to adjust the ratio of Fe2+/total iron to achieve the desired colored soda lime glass and composition therefor as taught by Coster.  
 MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

	One of ordinary skill in the art would be inclined to adjust the Fe2+/total iron motivated by the desired color glass.


Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170096358 A1 as applied to above.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100313604 A1 controlling iron redox via oxidant/fuel ratio, temperature, [0066]-[0067] color
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741